Title: From Thomas Jefferson to John M. Gelston, 15 October 1804
From: Jefferson, Thomas
To: Gelston, John M.


               
                  
                     Dear Sir
                  
                  Washington Oct. 15. 04.
               
               Your letter of Sep. 1. did not reach this place till the 9th. inst. I recieved by the same post other information of the unfortunate loss of mr Trist. I regret it sincerely; having known him from an infant and esteemed him greatly for his good qualities. my friendship too for his connections increased the interest I took in his welfare. their situation is deplorable. I am glad that mr William Brown has been able to recommend himself so much to the merchants and others of N. Orleans as to obtain so respectable a sollicitation for his succeeding to his principal in the office in which he has acted as deputy. mr Brown’s integrity and capacity for the office are known here; but it is among the most valuable offices in the gift of the US. and very many others can enter into competition with him on grounds of equal honesty & capacity. there is in his favor indeed a presumption that he would not let the wife & mother of his brother in law suffer. such would undoubtedly be his early sentiments. but he may marry, his situation change & his sentiments with that. liberal and exact explanations of the solidity of their dependance on him, at least until any change in their situation should occur to render it unnecessary, would be a title of weight in addition to those he has in common with other competitors. your friendship for mr Trist and his family would justify your asking these explanations from mr Brown, or if a further ground of interference be necessary, you might say the suggestion comes from a source which he would respect: but the precise source I would not chuse to have declared to him, nor that it should be made known to him or any person whatever that I have written to you on the subject. for this I can rely on your honor. my sole motive in doing it is the same with yours in writing to me on the subject. the successor will be decided on in about a fortnight. his mr Brown’s sentiments should therefore be ascertained immediately. & fixed. Accept my friendly & respectful salutations.
               
                  
                     Th: Jefferson
                  
               
            